Howard, J. —
The sale of a vessel; like that of any other personal chattel, may be proved by parole. Between the vendor and purchaser, neither a bill of sale, nor a change of registry is necessary, in order to complete the transfer. The instructions on this point were unexceptionable.
The requested instructions, in respect to the right of one part owner to maintain an action against another, and in regard to the plaintiff’s claim upon the defendant, for money received as insurance upon the vessel, were given with suitable qualifications. The defendant has no occasion to complain of them, as being adverse to his legal rights.
The motion for a. new trial was not heard by the Judge presiding at Nisi Prius, and unless it is based on the evidence as reported by him, it is not properly before us. Stat. 1852, c. 246, §§ 8, 13; Parker v. Marston, 34 Maine, 387. But if the exceptions contain the whole evidence, as stated by counsel, and not controverted, then there was evidence, that Cushing, claiming to own one sixteenth part of the vessel, professed to have sold his interest to the plaintiff; that the latter claimed to own it; that it was taxed to him, and that he paid the taxes one year at least. He was in possession of the vessel, and there is no evidence of an adverse claim to that sixteenth. There was no proof that the defendant was a part owner, but it is not denied by others, that he obtained the insurance for the owners. He claimed to hold in his hands the balance for the owner of that sixteenth, and to have paid to the owners of the other portions of the vessel, their respective proportional parts of the amount received for insurance, upon a total loss, as it is asserted. Upon the evidence now before us, we eannot say that the verdict was against law, or the evidence in the ease.

Exceptions and motion overruled.

Shepley, C. J., and Rice and Hathaway, J. J., concurred.